RICHARD PALMA

ATTORNEY AT LAW —

122 EAST 42™ STREET - SUITE 620 | DATE PILED: i ' t / Ww
NEW YORK, NEW YORK 10168

MEMBER OF THE BAR TEL. (212) 686-8111
NEW YORK & FLORIDA FAX. (212) 202-7800

E-MAIL: rpalmal77@gmail.com

December 26, 2019
ECF Filed

Honorable Richard J. Sullivan, U.S.D.J.
United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square, Room 2140

New York, N.Y. 10007

Re: U.S. v. Fishman, et al., including Konstyantyn Melnyk Dkt. No. 17 CR. 351 (RJS)
Defense request for Order authorizing U.S. Pretrial Services and FBI to release Mr.
Melnyk’s U.S. Passport and Cell Phone.

Dear Judge Sullivan,

Now that the government has completed its investigation of my client and he has
completed serving the incarceration portion of his federal sentence, on behalf of Mr.
Konstyantyn Melnyk I respectfully request an order authorizing the release of his U.S. Passport
and cellular telephone which are in the custody of U.S. Pretrial Services and the Federal Bureau
of Investigations.

Your Honor’s consideration of this request is much appreciated.

Thank you.
Respectfully submitted,

s/Richard Palma

Richard Palma (Bar No. rp 4441)

IT IS HEREBY ORDERED THAT U.S. Pretrial Services and the Federal Bureau of
Investigations shall return Defendant's U.S. Passport and cellular telephone,
respectively.

SO ORDERED.

Dated: January 2, 2020

New York, New York

RICHARD PALMA
ATTORNEY AT LAW

 

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
